DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to the appeal brief filed on 12/15/2020, the applicant/appellant’s request for reconsideration of the finality of the rejection of the last office action is persuasive and, therefore, the finality of that action is withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 32-45 are is rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: The claimed invention is directed to an abstract idea without significantly more. The claim recites a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03.
2A – Prong 1: The claim recites a judicial exception by reciting the limitation of obtaining information indicative of a phenomenon sensed at … a read electrode relative to a cochlear implant electrode, executing a first analysis of the information to identify a first meaning, conditioning the obtained information and executing a second analysis of the conditioned 
2A – Prong 2: The claim as a whole does not integrates the mental process/abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, and dependent claim (e.g., obtaining information indicative of a phenomenon sensed at … a read electrode relative to a cochlear implant electrode, first or second meaning relating to, providing a virtual indication, position of the electrode based on received information, etc.) do not amount to significantly more. For example, obtaining information indicative of a phenomenon sensed, is insignificant extra-solution activity (i.e., gathering data/statistics MPEP 2106.05(d)(II)); executing a first 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 32 and 36 recite “actions …are executed after the electrode array is fully inserted into a cochlear such that at least sixteen (16) stimulating electrodes…are located in the cochlea”. It is unclear how this determination is made. The appellant has previously pointed out that the electrodes are counted by the physician as the implant is being inserted. However, it remains unclear how this determination as counted by the physician, is communicated to the method of claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 33-34, 37, 39-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number US20150314122A1 granted to Kabot et al. (hereinafter “Kabot”).
Regarding claim 1, Kabot discloses a method (e.g. abstract, para 0011), comprising: obtaining information indicative of a phenomenon sensed at, at least one read electrode relative to at least one reference of a cochlear implant electrode array  (e.g. para 0011 “measuring voltage or current between the stimulated electrode contact and one or more other electrode contacts inserted into the cochlea…”) and/or at a read electrode remote from the electrode array relative to a reference where at least one of the electrodes of the cochlear implant electrode array was energized (note: limitation is not required as the claim recites: “or”); executing a first analysis of the information to identify one or more first meanings from 

Regarding claim 2, Kabot discloses the method of claim 1, wherein: the one or more second meanings relates to a feature that impacts the conduction of electricity globally relative to the electrode array (e.g. para 0042).  

Regarding claim 3, Kabot discloses the method of claim 1, further comprising: providing a virtual indication to a healthcare professional that a dislocation or a fold over of the electrode array has occurred and the location thereof based on the second analysis (e.g. para 0030).  

Regarding claim 4, Kabot discloses the method of claim 1, wherein: the one or more second meanings relates to a feature that is identifiable only if a specific electrode is known of a 

Regarding claim 5, Kabot discloses the method of claim 1, wherein: the one or more second meanings corresponds to an electrical phenomenon that will only change with further movement of the electrode array in the cochlea, all other things being equal (e.g. para 0043, discussing detection of fold-over; applicant’s specification states “correspond to electrical phenomenon that will only change with further movement of the electrode array in the cochlea, all other things being equal (fold over, bowing, dislocation)” as in paragraph 0107).  

Regarding claim 6, Kabot discloses the method of claim 1, wherein: the first group of meanings includes at least one of an open circuit, a short circuit, a shunt circuit, a bubble proximate the electrode array (e.g. para 0011), an electrode not in the cochlea, an electrode conditioning phenomenon or a phenomenon associated with a geometric property of a cochlea; and second group of meanings includes at least one of fold over, dislocation, bowing or electrode array misplacement (e.g. para 0015).  

Regarding claim 7, Kabot discloses the method of claim 1, wherein: the phenomenon sensed at the one or more read electrodes was sensed at least one of while the electrode array was being inserted into the cochlea or before the electrode array was inserted into the cochlea (e.g. para 0010).  

Regarding claim 33, Kabot discloses the method of claim 1, wherein: the one or more first meanings corresponds to an electrical phenomenon that at least one of will not change or will change with time without further movement of the electrode array in the cochlea, all other things being equal (e.g. para 0011, corresponding to the applicant’s specification para 0107, “the one or more first meanings corresponds to an electrical phenomenon that at least one of will not change (e.g., open or short circuit) or will change with time without further movement of the electrode array in the cochlea (e.g., shunt circuit, bubble, electrode conditioning), all other things being equal.”).

Regarding claim 34, Kabot discloses the method of claim 1, wherein: the first group of meanings includes or otherwise is a result of at least one of an open circuit, a short circuit, a shunt circuit, a bubble proximate the electrode array, an electrode conditioning phenomenon, or a detrending phenomenon (e.g. para 0011, 0015 air bubbles).  

Regarding claim 37, Kabot discloses the method of claim 1, wherein: the action of obtaining information is executed via wired communication between the electrode array and a computing device outside a recipient of the electrode array (e.g. para 0005).  


Regarding claim 39, Kabot discloses the method of claim 1, wherein: the actions of obtaining information, executing the first analysis, conditioning and executing the second analysis are executed as part of a method where an imaging technique has not been used within 120 minutes after the electrode array is fully inserted into the cochlea (e.g. para 0168).  

Regarding claim 40, Kabot discloses the method of claim 1, wherein: the identified one or more second meanings is an array fold over of the cochlear electrode array (e.g. para 0015); 5Application No. 15/707,197PATENT wherein the method further comprises repeating the actions of obtaining, executing the first analysis, conditioning, executing the second analysis (e.g. claim 10, para 0010, inserting each of the electrode…after insertion of each electrode contact, conductivity of each electrode contact is measured, and the insertion status of each electrode contact is determined”), wherein the identified one or more second meanings identified in the second analysis, is an array fold over of the cochlear electrode array (e.g. para 10), at least 5 times, and the action of identifying the array fold over of the cochlear electrode array is executed at a rate that is statistically more reliable than a single X-ray of the cochlear of the recipient with the electrode array therein (e.g. para 0014 “the indication may be updated substantially in real time, such as, without limitation, on the order of milliseconds or less”).  

Regarding claim 41, Kabot discloses the method of claim 1, wherein: the identified one or more second meanings is that a physical characteristic associated with the electrode array that is strictly local to the electrode array existed and/or exists (e.g. para 0009, monitoring electrode impedance value by measuring  between the electrode contact and a different electrode contact in the electrode array).  

Regarding claim 42, Kabot discloses the method of claim 1, wherein: the identified one or more second meanings is that a physical characteristic associated with the electrode array that is strictly local to the electrode array existed and/or exists (e.g. para 0009, monitoring electrode impedance value by measuring  between the electrode contact and a different 

Regarding claim 43, Kabot discloses the method of claim 1, wherein: the identified one or more second meanings is that a physical characteristic associated with the electrode array that is strictly local to the electrode array existed and/or exists  (e.g. para 0009, monitoring electrode impedance value by measuring  between the electrode contact and a different electrode contact in the electrode array); and the method further comprises, subsequent to the execution of the second analysis: obtaining second information indicative of a phenomenon sensed at at least one read electrode relative to at least one reference of the cochlear implant electrode array and/or at a read electrode remote from the electrode array relative to a reference where at least one of the electrodes of the cochlear implant electrode array was energized (e.g. para 0011 “measuring voltage or current between the stimulated electrode contact and one or more other electrode contacts inserted into the cochlea…”); and determining, based on the second information, that the physical characteristic associated with the electrode array that is strictly local to the electrode array no longer exists (e.g. para 0009, when no fault is detected).  

Regarding claim 44, Kabot discloses the method of claim 1, wherein: the one or more second meanings is that a deleterious cochlear electrode array position exists inside the cochlea of a recipient, wherein6Application No. 15/707,197PATENT the actions used to make the identification that a deleterious cochlear electrode array position exists correspond to a statistical based accuracy rating of at least 90 out of 100 vis-a-vis determinations that a deleterious cochlear electrode array position exists .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32, 35-36  are rejected under 35 U.S.C. 103 as being unpatentable over Haller in view of International Patent Publication Number WO2015139715 granted to Akhoun.
Regarding claim 32, Kabot discloses the method of claim 1, wherein: the actions of obtaining information, executing the first analysis, conditioning and executing the second analysis are executed after the electrode array is fully inserted into a cochlea such that … stimulating electrodes used to evoke a hearing percept in operation, of the electrode array, are located in the cochlea (e.g. para 0012, 0015; it is understood that measuring following insertion of each electrode would include performing measurement at the conclusion of the last electrode).  
However, Kabot does not discloses using at least sixteen (16) stimulating electrodes. Akhoun teaches a similar cochlear implant device having an electrode array comprising a plurality of stimulation electrodes to be implanted in a patients’ cochlea (e.g. abstract). Akhoun  testing or evaluating the electrodes in the implanted state to provide the predictable result of determining those of the electrodes which function properly. 

Regarding claim 35, Kabot discloses the method of claim 1, but fails to disclose further comprising: analyzing the information to determine whether or not portions of the information are acceptable for use in determining the one or more second meanings; and the action of conditioning includes modifying the information to at least one of eliminate or replace the portions of the information that are deemed not acceptable for use in identifying the one or more second meanings and using the modified information to determine the one or more second meanings.  
Akhoun teaches a similar cochlear implant device having an electrode array comprising a plurality of stimulation electrodes to be implanted in a patients’ cochlea (e.g. abstract). Akhoun teaches analyzing the information to determine whether or not portions of the information are acceptable for use in determining the one or more second meanings (e.g. page 2, line 28-page 3, line 5) which provides the benefit of capturing valid parameters and avoiding parameters corrupted by noise which provides the predictable result of providing good-reliability results without the need of an expert clinician supervision (e.g. page 3, lines 1-5). 

Regarding claim 36, Kabot discloses the method of claim 1, wherein: the actions of obtaining information, executing the first analysis, conditioning and executing the second analysis are executed when stimulating electrodes, used to evoke a hearing percept in operation, of the electrode array, are located in the cochlea (e.g. para 0012, 0015; it is understood that measuring following insertion of each electrode would include performing measurement at the conclusion of the last electrode).  
However, Kabot does not discloses using at least sixteen (16) stimulating electrodes. Akhoun teaches a similar cochlear implant device having an electrode array comprising a plurality of stimulation electrodes to be implanted in a patients’ cochlea (e.g. abstract). Akhoun teaches testing or evaluating the electrodes in the implanted state (e.g. para 0046) wherein the electrode array includes sixteen stimulating electrodes (e.g. fig. 6). This allows for determining those of the electrodes which function properly (e.g. para 0046). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kabot with the teachings of Akhoun which provides the benefit of testing or evaluating the electrodes in the implanted state to provide the predictable result of determining those of the electrodes which function properly.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Haller in view of US Patent Publication Number 20170340883 granted to Johnston et al. (hereinafter “Johnston”).
Regarding claim 38, Kabot discloses the method of claim 1, wherein: and second group of meanings includes at least one of fold over, dislocation, bowing or electrode array misplacement (e.g. para 0011) but fails to disclose the first group of meanings includes at least an electrode conditioning phenomenon.
Johnston teaches a similar device and method for inserting a stimulating assembly into a cochlea of a recipient. Johnston teaches providing stimulation at a stimulating contact, measuring selected number of intra-cochlear measurements and evaluating the electrical measurements (as provided in fig. 3), wherein first group of meanings includes at least an electrode conditioning phenomenon (which the applicant’s specification states is subject to corrosion, body fluids or chemical reaction) from electrodes that are positioned into the recipient's scala tympani 250. The scala tympani 250 is substantially filled with a conductive fluid known as perilymph (as in paragraph 0051)…which allows for evaluation of the voltages relative to one another and enables the determination of the physical state of the stimulating assembly …and may generate feedback to a surgeon or other user that provides information about the physical state of the stimulating assembly 118 and/or the occurrence of an adverse event (e.g. para 0054). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kabot with the teachings of Johnston to generate feedback to a surgeon or other user to provide the predictable result of providing information . 

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Haller in view of US Patent Publication Number 20100268302A1 granted to Botros. 
Regarding claim 45, Kabot discloses the method of claim 1, but fails to disclose wherein: after conditioning the obtained information or prior to conditioning the information, and prior to executing the second analysis, normalizing the information and then executing the second analysis with the normalized conditioned information or the conditioned normalized information. Botros teaches a similar method and system for fitting cochlear implants and further teaches that normalizing the information received for further analysis (e.g. claim 35, paras 0043-0044) in order to provide fitting stimulation profile for the inserted electrodes (e.g. claim 35). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kabot with the teachings of Botros to provide normalization of the values in order to provide fitting stimulation profile for the inserted electrodes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792